DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 2-6 and 12-14 remain withdrawn.
Newly presented claims 15-19 are within the scope of the elected invention and therefore joined with the elected group.
Accordingly, claims 1, 7-11, and 15-19 are examined on the merits in the present office action.
This action is made FINAL.

Withdrawn Objections/Rejections
The objection to claims 8-11 for being in improper multiply dependent form is withdrawn in light of the amendments filed. 
The rejection of claims 1 and 7 under 35 USC 101 is withdrawn in light of the amendments filed.
The rejection of claims 1 and 7 under 35 USC 112(b) is withdrawn in light of the amendments filed.
The rejection of claims 1 and 7 under 35 USC 102 as being anticipated by Chung et al is withdrawn in light of the amendments filed.
The rejection of claims 1 and 7 under 35 USC 102 as being anticipated by GABI-KAT is withdrawn in light of the amendments filed.

Claim Objections
Claims 1 and 16 are objected to for the following informalities:
Claim 1 recites “COI 1” in line 7 without first reciting the full name represented by the acronym. Additionally, it should be written as a single word “COI1” – see the Specification pg. 2
Claim 16 recites “is a nucleotide deletion in the SEQ ID NO. 82”. It is suggested to either delete the word “the” or for the claim to read “in the sequence of SEQ ID N. 82” to read properly. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to “germplasm” of a plant, which reads on single cells, haploid cells, as well as “parts of a cell” (Specification, [0112]) without significantly more. The claim(s) recite(s) naturally occurring plant parts, plant cells, and cellular parts. This judicial exception is not integrated into a practical application because the claims simply read on the natural products. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no marked difference between the claimed “germplasm” and naturally occurring, non-modified plant parts (to include seeds), plant cells (including haploid cells), or cellular components (like organelles) that do not comprise the modified nucleic acid of claim 1. There is no requirement that the “germplasm” retains the modified material. Since the plant of claim 8 is not required to have the modification stably integrated in homozygous form, plant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the term “JAZ2”, which renders the claim indefinite because the Specification does not define the structure required for a given sequence to be considered a “JAZ2” rather than defined by a different number. Therefore, the scope of nucleic acids that fall within the scope of “JAZ2” and those that are JAZ nucleic acids but outside of the scope of “2” is unclear.  It is unclear whether the scope of “JAZ2” is relative to a particular species – such as Arabidopsis (SEQ ID NO: 1-3) or tomato. Additionally, it is recognized in the art that the number following a protein acronym are not necessarily maintained across species. For example, Solanum lycopersicum JAZ proteins (pg. 33). How is a “JAZ2” molecule structurally identified?  It is unclear whether the JAZ2 nomenclature in tomato for example is the same as in Arabidopsis. Additionally, it is unclear what “JAZ2” encompasses in other species as “JAZ2” is not defined as having any particular structure that limits the encompassed proteins to. In the context of the instant Specification, JAZ2 appears to relate to the endogenous expression pattern. However, not all “JAZ2” nucleic acids are expressed specifically in the guard cells – see Hu et al (The Plant Journal. 2016. Abstract). Furthermore, it is well recognized that the names and numbering of the sequences change over time – see for example, Ishiga et al (2013) who teach that SlJAZ2 was once named “SlJAZ1” (Table S2). Likewise, SlJAZ3 is now called SlJAZ6 (Table S3). The Specification has not defined or described the structure necessary to recognize a given sequence as “JAZ2” as claimed and as intended. Even though limitations are not read into the claims from the Specification, the teachings of the Specification are considerable when determining the content and scope of the claims. However, in the instant case, the Specification does not provide any definition or required structure to identify a JAZ molecule as “JAZ2”. Therefore, the metes and bounds of the claim are unclear. 
Claim 19 recites that the “modified JAZ nucleic acid” is a gene-edited “tomato JAZ2 genomic nucleic acid sequence”. However, the scope of “tomato JAZ2” is indefinite as the term has not been defined specifically in the Specification. The structure required to identify or recognize a sequence as a “tomato JAZ2” as opposed to a different “JAZ” nucleic acid has not been provided, thus the metes and bounds of the claim is unclear. It is noted that a single “tomato JAZ2” sequence is provided – SEQ ID NO: 79 – however, the scope of “tomato” is not limited to Solanum lycopersicum and the scope of “tomato JAZ2” is not limited to SEQ ID NO: 79. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, 15, 16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a nucleic acid comprising a modified JAZ nucleic acid having a ZIM domain and a mutation in the Jas motif that inactivates or eliminates a functional Jas motif, wherein the encoded polypeptide does not interact with COI 1, wherein the mutation is without a transgene insertion, and wherein the mutation is a frame-shift; plants and plant parts comprising said nucleic acid; wherein the nucleic acid is a genomic JAZ2 nucleic acid; wherein the JAZ2 is tomato JAZ2. 
	The essential features of the claims are:
A modified JAZ nucleic acid that has any frameshift mutation in the Jas motif that inactivates or eliminates the Jas motif and wherein the encoded polypeptide does not interact with COI 1.
A host plant comprising said nucleic acid having resistance to biotrophic or hemi-biotrophic plant pathogens.
Any frameshift mutation in the Jas domain of SEQ ID NO: 82
The JAZ nucleic acid being a “JAZ2” 
The JAZ2 being a “tomato JAZ2”. 

The Specification teaches that in Arabidopsis, there are 13 JAZ nucleic acids, each showing different spatial and temporal expression patterns (pg. 3). The Specification teaches that truncating the JAZ2 nucleic acid and expressing in the guard cells provides “better results for resistance to both types of pathogens” as compared to JAZ1 and JAZ3 truncations, which are expressed in other tissues (pg. 5). 
The Specification provides the sequence for AtJAZ2 (SEQ ID NO: 1-3) and the locus IDs for the other 13 Arabidopsis JAZ nucleic acids (pgs. 7-8).
It is noted that the structure required for a given JAZ nucleic acid to be encompassed by “JAZ2” as claimed is unclear. The Specification has not described the structure common to these sequences nor how to distinguish these JAZ2 nucleic acids in species other than Arabidopsis and Solanum lycopersicum. However, even in these two species – the only “JAZ2” described is SEQ ID NO: 3 and 79, respectively – but the definition of “JAZ2” is not limited to these sequences, and the definition of “tomato JAZ2” is not limited to SEQ ID NO: 79.
any mutation to this motif, even those that result in the inactivation or elimination of the motif are not necessarily sufficient to abolish COI1 binding. Additionally, the prior art teaches that abolishment of binding is also on a gradient. For example, Chung et al (The Plant Cell. 2009) teach JAZ10 mutants having the Jas motif mutated but the ZIM domain maintained (Figure 3). JAZ10.1 and JAZ10.3 isoforms comprise a partially truncated Jas domain. Modified JAZ10.4 comprises a splice event resulting in a frame shift that results in the deletion of the Jaz domain (“Characterization of a Novel JAZ10”, pgs. 135-136) – also resulting in frame-shift as compared to the native polypeptide. Binding to coronatine (COl1) was dose dependent for the JAZ10.1 isoform; JAZ10.3 interacted only in the presence of relatively high concentrations; and JAZ10.4 did not interact with COl1 (pg. 136).
	Therefore, merely “modifying” the Jas motif to comprise a frameshift does not result in the abolishment of interaction with COI1. 
	Similarly, Figure 6A shows that the stomatal aperture was not increased with COI1 in the “jaz2Δjas” mutant but was in the “jas3Δjas” mutant. 
	The Applicant has not shown the structure necessary and common (mutation to the Jas motif) to the members of the claimed genus (any JAZ nucleic acid, or any JAZ2) to accomplish the claimed function (lack of interaction with COI1). 
	Additionally, the Applicant has not shown the structure necessary the structure necessary and common (mutation to the Jas motif) to the members of the claimed genus (any JAZ nucleic acid, or any JAZ2) to accomplish the claimed function (providing resistance to Pseudomonas syringae without modifying the level of susceptibility to Botrytis cynerea).
Arabidopsis thaliana JAZ2). The Specification teaches that truncated JAZ2 lacking the Jas domain are resistant to COI1-dependent degradation (pg. 42). However, JAZ1 and JAZ3 mutants exhibited COR-mediated stomata re-opening “as expected” (pg. 43). 
	In agreement with these findings, Chung et al teach JAZ3ΔJas mutants having the Jas domain eliminated as still capable of interacting with COI1 (pg. 132, right col). 
	Therefore, the Specification and the art teaches that simply modifying any JAZ polypeptide to have any mutation in the Jas motif, even one that truncates the protein and results in the truncation and/or removal of the Jas motif, does not necessarily result in the function of “not interacting with COI 1” as claimed. Rather, this function is limited to JAZ2 – as exemplified by AtJAZ2 – which is natively expressed in the guard cells. 
	Additionally, JAZ3ΔJas mutants showed similar symptoms to WT after Pseudomonas infection, whereas JAZ1ΔJas mutants were more resistant (pg. 44). Therefore, the JAZ3ΔJas mutation is not sufficient to produce resistance as claimed in claims 8 and 11. 
	Additionally, the Specification teaches that while the JAZ2ΔJas mutation does not alter Botyris susceptibility in Arabidopsis, both the JAZ1ΔJas and JAZ3ΔJas mutation do (pg. 48, Example 7). Similar results were obtained for necrotrophic fungi indicating that only JAZ2ΔJas retains WT levels of resistance to a broad range of necrotrophs (pg. 49).  
	Therefore, with regards to the scope of plants and methods of making plants that have “resistance to biotrophic or hemi-biotrophic plant pathogens wherein the resistance is without modification in the level of susceptibility of said plant to necrotrophic plant pathogens”, the only modified JAZ nucleic acid capable of providing such trait is the modified AtJAZ2 having its Jas domain deleted. 
Solanum lycopersicum homologs – JAZ1 (SEQ ID NO: 78), JAZ2 (SEQ ID NO: 79), JAZ3 (SEQ ID NO: 80), and JAZ4 (SEQ ID NO: 81); of which, JAZ1 and JAZ2 were more closely related to AtJAZ2 than the others (pg. 51). The Specification teaches that SlJAZ1 was highly expressed in the stomata and guard cells, whereas JAZ3 and JAZ4 had lower expression. SlJAZ2 had almost 4 times higher expression in the guard cells as compared to mesophyll cells, indicating that it is specifically enriched in these cells (pg. 51). 
 Applicant introduces the AtJAZ2ΔJas mutation into Solanum lycopersicum JAZ2 encoding SEQ ID NO: 79 through gene editing by CRISPR/CAS9 to obtain a mutant that lacks the Jas domain similar to the Arabidopsis plants. Homozygous plants were selected and subjected to fungal pathogens. Homozygous SlJAZ2ΔJas plants showed increased resistance to Pseudomonas infection as compared to WT, “indicating that similar to Arabidopsis, elimination of the JAS domain of JAZ2 promotes bacterial resistance in tomato”. Homozygous SlJAZ2ΔJas plants showed similar symptoms to WT under Botyris infection (pg. 54).
Again, the results of the Specification are limited to the complete elimination of the domain, not simply “inactivation” as claimed.
JAZ1 and JAZ3-13 (in Arabidopsis) and JAZ mutants in other species (other than SlJAZ2) that have a frameshift mutation in the Jas motif are not described and are not described as providing the claimed function. Rather, the art and the Specification show that mutations to these other JAZ proteins, even in the Jas domain, even when eliminating the Jas domain, are not necessarily sufficient to produce the claimed function. 
any frameshift mutation in the Jas motif and providing the claimed function are not described, particularly those that do not result in the complete removal of the Jas domain.
As shown by the Specification, sequence homology alone is not sufficient to identify a given JAZ polypeptide as “JAZ2”. In the context of the Specification, JAZ2 is one that is endogenously expressed specifically in the guard cells. However, the Specification does not describe the structure common to the members of the genus of “JAZ2” nor any structural features common to the members of the genus such that one could readily distinguish a JAZ molecule as “JAZ2”. Rather, the Specification shows that often these polypeptides are structurally similar, yet it is the endogenous expression pattern that is the determining factor. The Specification does not describe any structural features required to recognize guard cell specific expression or to distinguish those genes that are expressed in the guard cells but not specifically expressed (like SlJAZ1). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polynucleotides, and therefore conception is not achieved until reduction to practice has occurred or a description of the necessary and sufficient elements for function are described, regardless of the complexity or simplicity of the method of isolation or identification. Adequate written description requires more than a mere statement that it is part 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class, where the specification provided only the single bovine sequence. 
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the single disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variable, “JAZ2” is insufficient to describe the claimed genus.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiga et al (PLOS One.) in view of Yan et al (Journal of Proteome. 2014), Chung et al (The Plant Cell. 2009) taken with the evidence of the instant Specification, and Shyu et al (Journal of Experimental Botany. May 2016). 
The claim is broadly drawn to an isolated nucleic acid that comprises a modified JAZ nucleic acid operably linked to a guard cell specific promoter, wherein the modified JAZ molecule comprises a frameshift mutation it the Jas motif resulting in the inactivation or elimination of the Jas domain but comprises a ZIM domain; plants and germplasm comprising said nucleic acid; and methods of making said plants; wherein the mutation is a deletion in SEQ ID NO: 82, and comprises SEQ ID NO: 83 or 84; wherein the modified JAZ is JAZ2, or tomato JAZ2. 
Ishiga et al teach the JAZ2 molecule from Arabidopsis and tomato and that these are phylogenetically closely related (Figure S2). This SlJAZ2 is the same as instant SEQ ID NO: 82. 

Ishiga et al further teach using VIGS to silence SlJAZ2 in tomato and show that these tomato plants as well as transgenic tobacco comprising the SlJAZ2-silencing construct have enhanced disease resistance against Pseudomonas (abstract). 
Ishiga et al fail to teach using gene editing techniques to modify the Jas domain of the SlJAZ2 genomic sequence to result in a frameshift that eliminates the Jas domain. 
Yan et al teach dominant mutations to the JAZ2 genomic sequence that result in the elimination of the Jas domain (Figure 1). These mutants were generated with traditional T-DNA insertion technology. These T-DNA insertion causes a frameshift that results in the truncation of the Jas domain, and the two JAZ2 mutants have little to no expression of JAZ2 (pg. 5754 “Results”). 
Chung et al teach modified JAZ10 (same nomenclature for JAZ10 in the instant Specification) splice variants that have modified Jas domains. The instant Specification teaches that the AtJAZ10 ZIM domain is “PMTIFYNGSVSVFQVSRNKAGEIMKVA” (SEQ ID NO: 24 (pg. 9)), which corresponds to positions 104-130 of the JAZ10 polypeptide sequence:
Query  104  PMTIFYNGSVSVFQVSRNKAGEIMKVA  130
            PMTIFYNGSVSVFQVSRNKAGEIMKVA
Sbjct  1    PMTIFYNGSVSVFQVSRNKAGEIMKVA  27

	Chung discloses that the JAZ10 variants have C-terminus deletions, shown in Figure 3; none of which have a deletion spanning 104-130 (Figure 3). JAZ10.1 and JAZ10.3 isoforms comprise a partially truncated Jas domain. Modified JAZ10.4 comprises a splice event resulting 
	The instant Specification teaches that the native JAZ10 promoter specifically regulates expression in the guard cells (original claim 6). 
Chung further introduces these isoforms into yeast cells to assay binding in a yeast 2-hybrid system (pg. 136.). JAZ10.4 did not interact with COl1 (pg. 136). “These findings indicate that the Jas domain is critical for interaction of JAZ10 splice variants (e.g. JAZ10.1) with COl1”. Therefore, JAZ10.4 lacks a functional Jas motif. 
	Chung et al further transform tobacco cells with a construct comprising JAZ10.4 (under the control of its native promoter) linked to YFP to determine sub-cellular compartmentalization (pg. 137, left col; pg. 139, right col). 
Chung et al teach that elimination of the JAZ domain results in several improved phenotypes including male sterility, resistance to JA-mediated inhibition of root growth, reduced expression of JA response genes and secondary metabolites, susceptibility to insect feeding, and enhanced resistance to coronatine-producing strains of Pseudomonas syringae (pg. 132, left col.). Furthermore, Chung et al teach that it is the Jas domain that is required for COI1 interaction and that mutations that eliminate the domain block this interaction (pg. 132, left col). 
Shyu et al suggest using CRISPR/CAS9 or other gene editing technology to modify endogenous JAZ gene sequences. The reference further states that in using such tools “it will become increasingly straightforward to manipulate JAZ sequences” (pg. 3185, “Future Perspectives”). 
in planta produces plants that have enhanced resistance to Pseudomonas infection. While Ishiga et al utilize VIGS technology, the prior art recognized other means by which the silencing can be accomplished: splice variants or T-DNA insertions that result in an inactivated and/or eliminated Jas domain. The prior art further teaches that the Jas domain is critical for COI1 interaction and the elimination or inactivation of the domain results in the inability to interact with COI1 and enhanced bacterial resistance. The prior art further suggests utilizing the gene editing technology to modify the JAZ genes in planta. 
Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a gene editing technology, such as CRISPR/CAS9 to make modifications to endogenous JAZ genes as suggested. It would have been obvious to target a JAZ gene that has been shown to provide one or more enhanced phenotypes when modified – such as JAZ2 or JAZ10, as taught by Ishiga and Chung. One would have recognized the gene editing tool as an art accepted alternative to traditional T-DNA or VIGS silencing technologies. One would have been motivated to specifically target the SlJAZ2 sequence such that the Jas domain was inactivated/eliminated as this would be expected to reduce/eliminate expression and result in abolishment of COI1 interaction and enhanced bacterial resistance – results shown by Ishiga. The gene editing technologies are well known in the art and target a specific region/nucleic acid of the target gene for modification (deletion/substitution/insertion). Since the prior art teaches the inactivation of Jas domain through the truncation of the protein, it would have been obvious to use CRISPR or other gene editing technology to SlJAZ2 to have the same result – truncated protein having the Jas domain eliminated. One would have expected tomato plants having such a modification made to exhibit enhanced resistance to Pseudomonas as this is the result exhibited 
By modifying the SlJAZ2 gene in planta, the sequence would naturally be operably linked to a promoter that drives expression specifically in the guard cells as the sequence is operably linked to its native promoter, and this is the function of said promoter. 
While the prior art does not specifically teach SEQ ID NO: 83 or 84, these nucleic acids are the result of CRISPR-modified SlJAZ2. These sequences would naturally flow from the use of gene editing tools to modify SlJAZ2 (as suggested by the prior art), and there is nothing in the present record that provides any surprising or unexpected results for these two particular modifications. Rather, these appear to be obvious variations of the CRISPR modified SlJAZ2 that one would naturally arrive at when modifying the gene endogenously to have the Jas domain inactivated/eliminated.
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Conclusion
Claims 1, 7-11, and 15-19 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ashley K Buran/Primary Examiner, Art Unit 1662